UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Item 1. Schedule of Investments. Management’s discussion of Fund performance By John Hancock Asset Management a division of Manulife Asset Management (US) LLC In the broad market, stocks managed positive returns during a volatile 12-month period ended October 31, 2011. Equities initially benefited from stimulative monetary and fiscal policies. But an escalating series of crises — including the European sovereign debt crisis, the U.S. Treasury debt downgrade and worries about the pace of the economic recovery — meant stocks endured some very difficult months. Equity markets finished the fiscal year with a sharp rebound in October. In that environment, bank stocks had negative returns and lagged the market. For the 12 months, the S&P Composite 1500 Banks Index returned –1.86%. By comparison, the S&P 500 Stock Index gained 8.09%. For the year ended October 31, 2011, John Hancock Bank and Thrift Opportunity Fund posted total returns of –1.81% at net asset value and 0.76% at market value. The difference in the Fund’s net asset value (NAV) performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Fund’s NAV share price at any time. The average open-end specialty-financial fund tracked by Morningstar, Inc. returned –6.80%. The leading detractors from performance were the large, diversified financial services firms in the Fund’s portfolio: Bank of America Corp. and JPMorgan Chase & Company. These two businesses were big enough to have exposure to several different challenges or currents buffeting the sector simultaneously. It also hurt performance to hold stakes in several mid- to smaller-sized banks that underperformed, including Comerica, Inc., Zions Bancorporation, SunTrust Banks, Inc. and TCF Financial Corp. Many of the leading contributors to performance were positions in smaller, high-quality regional lenders in healthier local economies. Pursuant to a managed distribution plan adopted in March 2010, the Fund makes quarterly distributions equal to 1.25% of the Fund’s net asset value, based upon an annual rate of 5.00% as of the measuring date. In accordance with this plan, the Fund announced quarterly distributions of $0.2113, $0.2380, $0.2384, and $0.2191 to shareholders of record as of December 13, 2010, March 11, 2011, June 13, 2011 and September 12, 2011, respectively. This commentary reflects the views of the portfolio managers through the end of the Fund’s period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Investments focused on one industry may fluctuate more widely than investments across multiple industries. 6 Bank and Thrift Opportunity Fund | Annual report Portfolio summary Top 10 Holdings (36.0% of Net Assets on 10-31-11) PNC Financial Services Group, Inc. 5.1% SVB Financial Group 3.3% Wells Fargo & Company 4.9% U.S. Bancorp 3.1% Cullen/Frost Bankers, Inc. 4.1% FNB Corp. 3.0% JPMorgan Chase & Company 3.6% Bank of America Corp. 3.0% Zions Bancorporation 3.4% BB&T Corp. 2.5% Industry Composition Commercial Banks 78% Diversified Financial Services 8% Thrifts & Mortgage Finance 10% Short-Term Investments & Other 4% 1 As a percentage of net assets on 10-31-11. 2 Cash and cash equivalents not included. 3 Investments focused on one industry may fluctuate more widely than investments across multiple industries. Annual report | Bank and Thrift Opportunity Fund 7 Fund’s investments As of 10-31-11 Shares Value Common Stocks 93.99% (Cost $317,301,809) Financials 93.99% Commercial Banks 77.64% 1st United Bancorp, Inc. (I) 346,472 1,794,725 Ameris Bancorp (I) 236,991 2,381,760 Anchor Bancorp (I) 88,416 530,496 Avenue Bank (I)(R) 300,000 1,036,680 Bank of Marin Bancorp 12,596 446,402 Bar Harbor Bankshares 34,552 985,078 BB&T Corp. 322,283 7,522,085 Bond Street Holdings LLC, Class A (I)(S) 291,804 5,252,472 Bridge Capital Holdings (I) 150,564 1,660,721 Bryn Mawr Bank Corp. 80,000 1,468,800 California United Bank (I) 83,002 842,470 Camden National Corp. 36,776 1,091,512 Centerstate Banks, Inc. 395,460 2,246,213 Citizens Republic Bancorp, Inc. (I) 495,481 4,464,284 City Holding Company 39,363 1,293,468 Comerica, Inc. 287,393 7,342,891 Cullen/Frost Bankers, Inc. 251,048 12,311,394 DNB Financial Corp. 78,515 787,505 Eastern Virginia Bankshares, Inc. (I) 69,998 132,996 ECB Bancorp, Inc. 27,208 303,641 Evans Bancorp, Inc. 44,524 537,405 Fifth Third Bancorp 452,067 5,429,325 First Bancorp, Inc. 146,499 2,108,121 First California Financial Group, Inc. (I) 198,849 650,236 First Commonwealth Financial Corp. 275,890 1,271,853 First Horizon National Corp. 180,033 1,258,431 First Merchants Corp. 96,811 780,297 First Midwest Bancorp, Inc. 101,635 915,731 First Southern Bancorp, Inc., Class B (I) 78,390 768,222 FirstMerit Corp. 116,586 1,633,370 FNB Corp. 878,508 8,864,146 Glacier Bancorp, Inc. 223,556 2,537,361 Hancock Holding Company 232,176 7,034,933 Hanmi Financial Corp. (I) 724,743 724,743 Heritage Commerce Corp. (I) 387,733 1,872,750 8 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Shares Value Commercial Banks (continued) Heritage Financial Corp. 134,466 $1,695,616 Heritage Oaks Bancorp (I) 650,719 2,166,894 Horizon Bancorp 23,903 606,419 Huntington Bancshares, Inc. 610,005 3,159,826 Independent Bank Corp. — MA 195,961 5,079,309 KeyCorp 216,866 1,531,074 M&T Bank Corp. 92,407 7,033,097 MB Financial, Inc. 296,947 4,920,412 NewBridge Bancorp. (I) 98,576 394,304 Northrim BanCorp, Inc. 77,232 1,463,546 Pacific Continental Corp. 183,645 1,592,202 Park National Corp. 39,113 2,335,437 Park Sterling Corp. (I) 293,418 1,129,659 Peoples Bancorp, Inc. 64,573 854,301 PNC Financial Services Group, Inc. 281,033 15,094,282 Prosperity Bancshares, Inc. 127,654 4,913,402 Regions Financial Corp. 369,319 1,451,424 Renasant Corp. 37,311 538,025 Sandy Spring Bancorp, Inc. 54,695 930,362 Sierra Bancorp 140,000 1,531,600 Signature Bank (I) 8,972 500,189 Southcoast Financial Corp. (I) 70,854 117,618 Sun Bancorp, Inc. (I) 283,290 841,371 SunTrust Banks, Inc. 377,673 7,451,488 SVB Financial Group (I) 212,782 9,775,205 Synovus Financial Corp. 2,079,408 3,119,112 Talmer Bank & Trust Company (I)(R) 462,595 3,247,995 TCF Financial Corp. 589,099 6,268,013 TriCo Bancshares 202,536 3,003,609 Trustmark Corp. 94,100 2,083,374 U.S. Bancorp 359,665 9,203,827 Union First Market Bankshares Corp. 161,746 2,073,584 United Bancorp, Inc. (I) 315,013 787,533 Univest Corp. of Pennsylvania 19,000 288,990 Washington Banking Company 67,556 798,512 Washington Trust Bancorp, Inc. 123,905 2,909,289 Wells Fargo & Company 558,583 14,472,886 WesBanco, Inc. 99,295 1,971,999 Westamerica Bancorp. 30,499 1,366,965 Wilshire Bancorp, Inc. (I) 618,257 2,114,439 Zions Bancorporation 574,359 9,970,872 Diversified Financial Services 6.53% Bank of America Corp. 1,278,555 8,732,531 JPMorgan Chase & Company 307,556 10,690,647 Thrifts & Mortgage Finance 9.82% Berkshire Hill Bancorp, Inc. 358,903 7,185,238 Citizens South Banking Corp. 343,181 1,407,042 First Defiance Financial Corp. (I) 125,381 1,781,664 See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 9 Shares Value Thrifts & Mortgage Finance (continued) First Financial Holdings, Inc. 197,178 $1,468,976 Flushing Financial Corp. 187,981 2,304,647 Heritage Financial Group, Inc. 95,762 1,012,204 Hingham Institution for Savings 80,000 3,720,800 Home Federal Bancorp, Inc. 125,986 1,266,159 Kaiser Federal Financial Group, Inc. 109,586 1,288,731 New York Community Bancorp, Inc. 365,166 4,860,359 WSFS Financial Corp. 73,787 2,933,033 Shares Value Preferred Securities 2.02% (Cost $5,177,425) Financials 2.02% Commercial Banks 0.74% First Southern Bancorp, Inc. (Florida) (I) 134 497,681 Monarch Financial Holdings, Inc., Series B, 7.800% 38,925 992,588 Zions Bancorporation, Series C, 9.500% 27,646 715,478 Diversified Financial Services 1.28% Bank of America Corp., Series MER, 8.625% 102,544 2,533,862 Citigroup Capital XII (8.500% to 3-30-15, then 3 month LIBOR + 5.870%) 50,000 1,280,000 Maturity Rate (%) date Par value Value Corporate Bonds 0.51% (Cost $1,490,800) Financials 0.51% Commercial Banks 0.51% Regions Financial Corp. 7.375 12-10-37 $1,869,000 1,532,580 Capital Preferred Securities 0.08% (Cost $262,386) Financials 0.08% Commercial Banks 0.08% Banponce Trust I, Series A 8.327 02-01-27 360,000 224,422 Shares Value Warrants 0.38% (Cost $2,232,242) Financials 0.38% Commercial Banks 0.19% Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 93,762 513,816 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 33,222 48,504 Diversified Financial Services 0.15% Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,045,183 443,158 Thrifts & Mortgage Finance 0.04% Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 27,297 111,918 10 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Maturity Yield* (%) date Par value Value Certificates of Deposit 0.02% (Cost $56,634) Country Bank For Savings 1.640 08-28-12 $1,879 1,879 First Bank Richmond 2.226 12-05-13 19,076 19,076 First Bank System, Inc. 0.992 04-01-13 4,809 4,820 Home Bank 0.867 12-04-13 18,442 18,442 Midstate Federal Savings and Loan 1.189 05-27-12 1,935 1,935 Mount Mckinley Savings Bank 0.400 12-05-11 1,682 1,682 Newburyport Bank 1.250 10-22-12 2,010 2,010 Newton Savings Bank 0.999 05-30-13 1,891 1,892 OBA Federal Savings and Loan 1.000 12-15-11 1,287 1,287 Eastern Bank 0.600 04-21-13 1,908 1,908 Salem Five Cents Savings Bank 0.600 12-19-11 1,703 1,703 Parvalue Value Short-Term Investments 0.63% (Cost $1,863,000) Repurchase Agreement 0.63% Repurchase Agreement with State Street Corp. dated 10-31-11 at 0.010% to be repurchased at $1,863,001 on 11-1-11, collateralized by $1,900,000 Federal Home Loan Mortgage Corp., 0.500% due 8-23-13 (valued at $1,902,375, including interest) $1,863,000 1,863,000 Total investments (Cost $328,384,296) † 97.63% Other assets and liabilities, net 2.37% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. LIBOR London Interbank Offered Rate (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department’s Capital Purchase Program. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a Original Beginning Ending percentage Issuer, acquisition Acquisition share share of Fund’s Value as of Description date cost amount amount net assets 10-31-11 Avenue Bank 1-29-07 $3,000,000 300,000 300,000 0.35% $1,036,680 Talmer Bank & Trust Company (formerly First Michigan Bank) 4-30-10 $2,775,570 462,595 462,595 1.09% $3,247,995 (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents the annualized yield at the date of purchase. † At 10-31-11, the aggregate cost of investment securities for federal income tax purposes was $328,399,841. Net unrealized depreciation aggregated $37,863,591, of which $13,862,859 related to appreciated investment securities and $51,726,450 related to depreciated investment securities. See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-11 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $328,384,296) $290,536,250 Cash 4,643,401 Receivable for investmentssold 2,631,171 Dividends and interestreceivable 259,402 Other receivables and prepaidexpenses 68,034 Totalassets Liabilities Payable for investmentspurchased 22,294 Payable for fund sharesrepurchased 330,885 Payable toaffiliates Administrative servicesfees 24,049 Trustees’fees 58,341 Other liabilities and accruedexpenses 107,679 Totalliabilities Netassets Paid-incapital $335,435,053 Undistributed net investment income 23,548 Accumulated net realized loss oninvestments (15,545) Net unrealized appreciation (depreciation) oninvestments (37,848,046) Netassets Net asset value pershare Based on 18,989,764 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $15.67 12 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-11 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $6,210,364 Interest 174,011 Total investmentincome Expenses Investment management fees (Note4) 3,970,598 Administrative services fees (Note4) 863,315 Transfer agentfees 43,839 Trustees’ fees (Note4) 52,876 Printing andpostage 121,831 Professionalfees 87,729 Custodianfees 56,773 Other 49,569 Totalexpenses Less expense reductions (Note4) (517,989) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain oninvestments Change in net unrealized appreciation (depreciation) ofinvestments Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-11 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $1,655,834 $1,449,957 Net realizedgain 16,024,246 19,637,635 Change in net unrealized appreciation(depreciation) (25,425,998) 5,495,106 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome (1,743,149) (1,294,703) From net realizedgain (16,035,169) (13,723,010) Totaldistributions From Fund share transactions (Note5) Totaldecrease Netassets Beginning ofyear 338,181,564 338,704,961 End ofyear Undistributed net investment income 14 Bank and Thrift Opportunity Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-11 10-31-10 10-31-09 10-31-08 10-31-07 Per share operatingperformance Net asset value, beginning ofyear Net investmentincome 1 0.08 0.07 0.29 0.62 0.64 Net realized and unrealized gain (loss) oninvestments (0.49) 1.19 (3.63) (8.94) (3.52) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.09) (0.06) (0.29) (0.68) (0.60) From net realizedgain (0.82) (0.67) — (4.76) (3.72) From tax return ofcapital — — (0.94) (0.51) — Totaldistributions Anti-dilutive impact of repurchaseplan 0.09 2 0.09 2 0.04 2 — — Net asset value, end ofyear Per share market value, end ofyear Total return at net asset value (%) Total return at market value (%) 4 Ratios and supplementaldata Net assets applicable to common shares, end of year (inmillions) $298 $338 $339 $439 $740 Ratios (as a percentage of average net assets): Expenses beforereductions 1.52 1.51 1.55 1.49 1.44 Expenses net of fee waivers andcredits 1.37 1.36 1.40 1.34 1.29 Net investmentincome 0.48 0.39 1.88 2.51 1.61 Portfolio turnover (%) 23 34 37 27 21 1 Based on the average daily sharesoutstanding. 2 The repurchase plan was completed at an average repurchase price of $14.82, $15.04 and $12.99 for 1,016,051, 803,485 and 290,700 shares, and $15,062,318, $12,088,382 and $3,776,593 for the years ended 10-31-11, 10-31-10 and 10-31-09,respectively. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. See notes to financial statements Annual report | Bank and Thrift Opportunity Fund 15 Notes to financial statements Note 1 — Organization John Hancock Bank and Thrift Opportunity Fund (the Fund) is a closed-end diversified management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
